J-E03001-20

                                   2021 PA Super 16


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAIYCHELLE ATKINSON                        :
                                               :
                       Appellant               :   No. 1562 EDA 2016

                     Appeal from the Order August 3, 2015
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): MC-51-CR-0001158-2013


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., OLSON,
        J., STABILE, J., NICHOLS, J., McLAUGHLIN, J., and KING, J.

OPINION BY LAZARUS, J.:                               FILED: FEBRUARY 8, 2021

       Daiychelle Atkinson appeals from the trial court’s order denying her

motion to dismiss1 based on the compulsory joinder principles of section 110

of the Crimes Code. 18 Pa.C.S. § 110. This matter is before us on remand

from the Supreme Court of Pennsylvania—which granted Atkinson’s petition

for allowance of appeal and vacated our prior decision2—instructing us to

consider the appeal “in light of [its] decision in Commonwealth v. Perfetto,

[207 A.3d 812 (Pa. 2019)].” After careful consideration, we affirm.
____________________________________________


1 We note that because “the protection of the compulsory joinder of charges
statute is in the nature of protection against double jeopardy, an order
denying a motion to invoke that statute’s protection is . . . subject to
immediate appeal.” Commonwealth v. Barber, 940 A.2d 369, 376 (Pa.
Super. 2007) (citations omitted).

2Commonwealth v. Atkinson, 178 A.3d 206 (Pa. Super. filed Sept. 29,
2017) (unpublished memorandum decision).
J-E03001-20



       On January 8, 2013, Atkinson was arrested and charged with driving

under the influence (DUI), 75 Pa.C.S. § 3802(a)(1), as well as a violation of

the Motor Vehicle Code (MVC) for disregarding a traffic device, 75 Pa.C.S. §

3111(a). On March 13, 2013, Atkinson was found guilty in the now-eliminated

Traffic Court of Philadelphia3 of the offense of disregarding a traffic device. No

appeal was filed. The Commonwealth continued its prosecution of the DUI

offense in the Criminal Trial Division of the Philadelphia Municipal Court. On

August 3, 2015, Atkinson filed a motion to dismiss the DUI offense, in the

Municipal Court, pursuant to section 110, the compulsory joinder rule. The

Municipal Court denied Atkinson’s motion to dismiss.

       Atkinson filed an interlocutory appeal from that order to the Philadelphia

Court of Common Pleas. On October 23, 2015, the trial court affirmed the

Municipal Court’s denial of Atkinson’s motion to dismiss. On November 23,

2015, Atkinson filed a timely notice of appeal to this Court. On September

29, 2017, our Court affirmed the trial court’s order denying Atkinson’s motion

to dismiss. See supra, at n.2. On June 27, 2019, the Pennsylvania Supreme

Court granted Atkinson’s petition for allowance of appeal, vacated our

September 29, 2017 unpublished memorandum and order, and remanded the

____________________________________________


3 On June 19, 2013, the Traffic Court of Philadelphia was effectively abolished
when the General Assembly restructured the Philadelphia Municipal Court,
now comprised of two administrative sections, the General Division and the
Traffic Division. See Act 17 of 2013, P.L. 55, No. 17 (June 19, 2013).
Thereafter, all Traffic Court responsibilities were transferred to the Municipal
Court. On April 26, 2016, the Pennsylvania Constitution was amended to fully
eliminate the Philadelphia Traffic Court. Perfetto, 207 A.3d at 816 n.1.

                                           -2-
J-E03001-20



matter to be considered in light of Perfetto, supra. On remand, a three-

judge panel of this Court again affirmed the trial court’s order denying

Atkinson’s section 110 motion. See Commonwealth v. Atkinson, 178 A.3d

206 (Pa. Super. filed Sept. 4, 2019) (unpublished memorandum decision).

However, that panel decision was later withdrawn after our Court granted en

banc reargument on November 15, 2019. The parties filed new briefs.

      On reargument, Atkinson presents the following issue for our review:

“Did not the [trial] court err in denying [Atkinson]’s motion to dismiss

pursuant to 18 Pa.C.S. § 110(a)(1)(ii)[,] where [Atkinson] had previously

been convicted of offenses which arose from the same criminal episode in the

same judicial district as the offense in the instant case?”          Appellant’s

Substituted Brief for Court En Banc, at 3 (italics omitted).

      Our standard of review of issues concerning the compulsory joinder rule,

18 Pa.C.S. § 110, is plenary. Commonwealth v. Reid, 35 A.3d 773, 776

(Pa. Super. 2012). The compulsory joinder rule states, in relevant part:

      Although a prosecution is for a violation of a different provision of
      the statutes than a former prosecution or is based on different
      facts, it is barred by such former prosecution under the following
      circumstances:

         (1)   The former prosecution resulted in an acquittal
               or in a conviction . . . and the subsequent
               prosecution is for:

                                       *    *    *

            (ii)  any offense based on the same conduct or
            arising from the same criminal episode, if such
            offense was known to the appropriate prosecuting officer
            at the time of the commencement of the first trial and


                                      -3-
J-E03001-20


              occurred within the same judicial district as the
              former prosecution unless the court ordered a separate
              trial of the charge of such offense[.]

18 Pa.C.S. § 110(1)(ii) (amended 2002) (emphasis added).                 However,

pursuant to 18 Pa.C.S. § 112(1), a former “prosecution is not a bar within the

meaning of section 109 of this title . . . through section 111 of this title . . .

[if t]he former prosecution was before a court which lacked jurisdiction over

the defendant or the offense.” 18 Pa.C.S. § 112(1). In Commonwealth v.

Johnson, 221 A.3d 217 (Pa. Super. 2019), appeal granted, 237 A.3d 962 (Pa.

2020),4 our Court recognized that “[c]learly[, section 112(1)] is an exception

to [s]ection 110, because the exception applies to [s]ections 109-111.” Id.

at 220.

       In Perfetto, the defendant was cited for a summary offense and also

charged with three counts of DUI. 207 A.3d at 815. A hearing officer in the

Philadelphia Municipal Court, Traffic Division, found the defendant guilty of the

summary offense.        Id.    After a preliminary hearing, the defendant’s DUI

charges were bound over for trial. Id. Defendant filed a motion to dismiss,

based on the same argument in the instant case, invoking subsection

110(1)(ii)—the compulsory joinder rule.          Id.   The trial court granted the

motion and dismissed defendant’s DUI charges.            Id.   The Commonwealth

appealed and a divided en banc panel of our Court reversed the trial court,

____________________________________________


4 On August 5, 2020, the Pennsylvania Supreme Court granted Johnson’s
petition for allowance of appeal on the following issue: Did not the Superior
Court, in a published opinion, misapply 18 Pa.C.S. § 112 in such a way as to
conflict with precedent from both the Superior Court and this Court?

                                           -4-
J-E03001-20



concluding that the defendant’s summary traffic offense could only be tried in

the Traffic Division of the Municipal Court and, thus, the defendant’s

subsequent prosecution for his DUI charges did not run afoul of the

compulsory joinder rule. See Commonwealth v. Perfetto, 169 A.3d 1114

(Pa. Super. 2017) (en banc). The defendant filed a petition for allowance of

appeal, which our Supreme Court granted. On appeal, the Supreme Court

reversed our Court’s en banc decision, noting that while the Traffic Division of

the Philadelphia Municipal Court has limited jurisdiction to “consider only

summary traffic offenses,” the General Division of the Municipal Court “clearly

and unambiguously . . . has jurisdiction to adjudicate any matter that is

properly before [it, including both summary and misdemeanor offenses].”

Perfetto, 207 A.3d at 823.           Thus, the Court concluded that the

Commonwealth was precluded from prosecuting the defendant for his pending

DUI charges under section 110(1)(ii), where all of the defendant’s offenses

could have been adjudicated in the General Division of the Municipal Court.

Id.

      Here, there is no dispute that Atkinson’s prosecution on the summary

traffic offense resulted in a conviction, the prosecution on her misdemeanor

charge would be based on the same criminal conduct or arose from the same

criminal episode, the Commonwealth knew of the misdemeanor charge before

the summary trial, and the misdemeanor charge arose in the same judicial

district and at the same time as the traffic offense of which Atkinson has

already been convicted.     See 18 Pa.C.S. § 110(1)(ii).      However, unlike

                                     -5-
J-E03001-20



Perfetto, at the time Atkinson was prosecuted and found guilty of her

summary offense, neither the Traffic Division nor the General Division of the

Municipal Court existed.      Rather, the Municipal Court and the Traffic Court of

Philadelphia were separate entities. See Act 1997-2 (S.B. 178), P.L. 3, § 1,

approved Feb. 14, 1997, eff. Jan. 5, 1998 (former section 1121 designating

Philadelphia Municipal Court and former section 1321 designating Traffic Court

of Philadelphia);5 see also Perfetto, 207 A.3d at 816 n.1 (“The amended

statute merged the Philadelphia Traffic Court into the Philadelphia Municipal

Court by reorganizing the Municipal Court into two divisions: General Division

and Traffic Division.”) (emphasis added).

       Thus, at the time Atkinson was tried on her summary offense, the

Commonwealth could not have also adjudicated her on her DUI in Traffic

Court, which had exclusive jurisdiction over Motor Vehicle Code violations.

Similarly, the Commonwealth could not have tried Atkinson’s summary traffic

offense in Philadelphia Municipal Court (Criminal Trial Division). Therefore,




____________________________________________


5 At the time Atkinson was adjudicated for her summary offense, the Municipal
Court and Traffic Court of Philadelphia were designated as “Minor Courts” in
this Commonwealth. The Philadelphia Municipal Court was its own entity
(Subchapter B under Chapter 11 of Article D of Subpart A of Part II of Title
42), while the Traffic Court of Philadelphia was its own entity under
Subchapter B of Chapter 13, Traffic Courts. The Municipal Court is now
comprised      of   Civil,  Criminal    and     Traffic Divisions.       See
https://www.courts.phila.gov/municipal (last visited 12/17/20).




                                           -6-
J-E03001-20



the “Commonwealth has not placed [Atkinson] ‘in jeopardy of life or limb’”6

regarding her DUI offense, Johnson, supra at 221,7 and the Philadelphia

Municipal Court (Criminal Trial Division) may properly assert its separate,

original jurisdiction over that charge under section 112(1).   Accordingly, our

holding in this case does not run afoul of the Supreme Court’s holding in

Perfetto or the compulsory joinder rule and the trial court properly denied

Atkinson’s motion to dismiss. Reid, supra.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/21


____________________________________________


6See Pa. Const. Art. I, § 10 (“No person shall, for the same offense, be twice
put in jeopardy of life or limb.”).

7 Similarly, in Johnson, our Court concluded that the Commonwealth properly
tried and convicted the defendant on summary charges in municipal court and
brought a drug charge arising from the same episode in the trial court. 221
A.3d at 221. Specifically, the Court found that section 112(1) trumped section
110 where the municipal court, which had jurisdiction over the defendant’s
prosecution for driving with a suspended license, did not have jurisdiction over
the defendant’s drug charge. Id. In affirming the trial court’s refusal to
dismiss the drug charge under the compulsory joinder rule, the Johnson
panel noted that the case was unlike Perfetto where the summary-offense
prosecution occurred before a court that also had jurisdiction over the DUI
charge.

                                           -7-